         Case 4:19-cv-07668-YGR Document 78 Filed 08/04/21 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 California Northern District Court

U.S. District Court case number: 4:19-cv-7668-YGR

Date case was first filed in U.S. District Court: 11/21/2019

Date of judgment or order you are appealing:                       07/06/2021
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  California Restaurant Association




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
Reichman Jorgensen Lehman & Feldberg, LLP

100 Marine Parkway, Suite 300

City: Redwood Shores                          State: CA               Zip Code: 94065

Prisoner Inmate or A Number (if applicable):

Signature       /s/ Courtland L. Reichman                               Date Aug 4, 2021
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 4:19-cv-07668-YGR Document 78 Filed 08/04/21 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
California Restaurant Association


Name(s) of counsel (if any):
Courtland L. Reichman
Laura E. Carwile (admission pending)


Address: 100 Marine Parkway, Suite 300, Redwood Shores, CA 94065
Telephone number(s): 650-623-1401
Email(s): creichman@reichmanjorgensen.com, lcarwile@reichmanjorgensen.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
City of Berkeley


Name(s) of counsel (if any):
Brendan O. Darrow
Farimah Faiz Brown


Address: 2180 Milvia Street, 4th Floor, Berkeley, CA 94704
Telephone number(s): 510-981-6998
Email(s): bdarrow@cityofberkeley.info, fbrown@cityofberkeley.info


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 4:19-cv-07668-YGR Document 78 Filed 08/04/21 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
California Restaurant Association

Name(s) of counsel (if any):
Sarah Jorgensen (admission pending)


Address: 1201 West Peachtree Street, Suite 2300, Atlanta, GA 30309
Telephone number(s): 404-609-1040
Email(s): sjorgensen@reichmanjorgensen.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
City of Berkeley

Name(s) of counsel (if any):
Brendan O. Darrow
Farimah Faiz Brown
Address: 2180 Milvia Street, 4th Floor, Berkeley, CA 94704
Telephone number(s): 510-981-6998
Email(s): bdarrow@cityofberkeley.info, fbrown@cityofberkeley.info
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
